
	

113 HR 3072 IH: Local Food for Healthy Families Act of 2013
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3072
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mr. Kildee introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the establishment of the Local Food for
		  Healthy Families Program.
	
	
		1.Short titleThis Act may be cited as the
			 Local Food for Healthy Families Act of
			 2013.
		2.Local Food for
			 Healthy Families Program
			(a)Establishment of
			 programThe Secretary of
			 Agriculture (hereinafter in this Act referred to as the Secretary unless the
			 context specifies otherwise) shall establish the Local Food for Healthy
			 Families Program for the purpose of making grants to certain entities to carry
			 out projects to provide incentives to low-income families receiving
			 supplemental nutrition assistance program benefits to purchase fruits and
			 vegetables.
			(b)Administrative
			 costsNot more than 10
			 percent of the funds made available to carry out this Act for a fiscal year may
			 be used by the Secretary to administer, evaluate, and monitor this Act for such
			 fiscal year.
			(c)Advisory
			 committeeThe Secretary shall
			 convene an advisory committee composed of representatives of organizations that
			 have prior experience implementing local fruit and vegetable incentive programs
			 to advise him on the design of the Local Food for Healthy Families
			 Program.
			3.Eligible
			 entities
			(a)ApplicationsSubject to subsection (b), to be eligible
			 to receive a grant to carry out a project under this Act, the following
			 entities may submit to the Secretary an application that contains such
			 information and assurances, at such time and in such form, as the Secretary may
			 require by rule:
				(1)Private nonprofit
			 entities.
				(2)Agricultural
			 cooperatives.
				(3)Producer networks
			 or associations.
				(4)Community health
			 organizations.
				(5)Public benefit
			 corporations.
				(6)Economic
			 development cooperatives.
				(7)Farmers’
			 markets.
				(8)Community
			 supported agriculture programs.
				(9)Buying
			 clubs.
				(10)Retail food
			 stores that participate in the supplemental nutrition assistance
			 program.
				(11)State, local, or
			 tribal agencies.
				(b)Required
			 assuranceAn application
			 submitted under subsection (a) shall include an assurance that the applicant
			 will impose on recipients of incentives under this Act the same terms and
			 conditions that apply to purchases made by individuals using supplemental
			 nutrition assistance program benefits.
			4.PriorityIn making grants under section 2, the
			 Secretary shall give priority to eligible entities that—
			(1)are located in
			 underserved communities,
			(2)provide locally
			 produced fruits and vegetables,
			(3)maximize the share
			 of funds used for direct incentives to participants,
			(4)use
			 direct-to-consumer sales marketing,
			(5)demonstrate a
			 track record of designing and implementing successful nutrition incentive
			 programs that connect low-income consumers and agricultural producers,
			(6)develop innovative
			 linkages between for-profit and nonprofit organizations, and
			(7)address other
			 criteria as established by the Secretary.
			5.Matching funds
			 requirement
			(a)Federal share of
			 costsNot more than 50
			 percent of the cost of any project for which a grant is made under section 2
			 may be paid with Federal funds.
			(b)Non-Federal
			 share of costsAn eligible
			 entity that applies for a grant under section 2 shall agree to provide not less
			 than 50 percent of the cost of the project for which application is submitted
			 from non-Federal sources, except that—
				(1)an eligible entity
			 that is a nonprofit entity may value in cash or in-kind (fairly evaluated) its
			 share of the cost of such project, and
				(2)an eligible entity that is a for-profit
			 entity may value only in cash (and may not include services of an employee,
			 including salaries paid or expenses covered by the employer) its share of the
			 cost of such project.
				6.Independent
			 evaluationsThe Secretary
			 shall provide for an independent evaluation of each project for which a grant
			 is made under this Act. Such evaluation shall—
			(1)measure the impact
			 of such project on—
				(A)improving the nutrition and health status
			 of families that participate in projects carried out under this Act, and
				(B)increasing the quantity of fruits and
			 vegetables purchased by such families, and
				(2)use rigorous methodologies capable of
			 producing scientifically valid information regarding the effectiveness of such
			 project.
			7.Technical
			 assistance and related information
			(a)Technical
			 assistanceIn carrying out
			 this Act, the Secretary may provide technical assistance regarding the
			 operation of the Local Food for Healthy Families Program to entities that
			 request such information.
			(b)Sharing
			 informationThe Secretary may
			 provide for sharing of information concerning the operation of the Local Food
			 for Healthy Families Program, the operation of projects carried out under such
			 program, and the issues arising from such program and such projects, with and
			 among—
				(1)governmental,
			 for-profit, and nonprofit groups, and the public through publications,
			 conferences, and other appropriate forums, and
				(2)researchers, practitioners, and other
			 interested persons.
				8.Treatment of
			 funds
			(a)In
			 generalThe value of any
			 incentive provided under this Act to a participating family shall not be
			 considered income or resources for any purpose under any Federal, State, or
			 local law.
			(b)No limitation on
			 benefitsA grant made available under this Act shall not be used
			 to carry out any project that limits the use of benefits provided under the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or any other Federal
			 nutrition law.
			(c)Household
			 allotmentIncentives provided under this Act to families that
			 receive supplemental nutrition assistance program benefits shall not—
				(1)be considered to
			 be part of such benefits; or
				(2)be used in the
			 collection or disposition of claims under section 13 of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2022).
				9.Appropriation of
			 fundsOut of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary to carry out the Local Food for Healthy Families
			 Program $20,000,000 for each of the fiscal years 2014 through 2018.
		
